Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of Application No. 16/140,365, filed 24 September 2018, which claims the benefit under 35 USC 119(e) of Application No. 62/563395, filed 26 September 2017. The effective filling date is 26 September 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/01/2022 has been considered by the examiner.

Claim Status
Claims 1-5, 8, 10-12, and 15-24 are pending and under examination. Claims 6, 7, 9, and 13-14 are canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5, 8, 10-12, and 15-24 are rejected under 35 U.S.C. 103 as being obvious over Badman (US2019/0076500 A1, published on March 14, 2019, and filed on 09/13/2017) in view of Boudes (US2015/0265560 A1) and Beuers Hepatology, 2014;60:399-407. 
Badman teaches a method for preventing, delaying or treating a liver disease or disorder selected from the group consisting of cholestasis, intrahepatic cholestasis, estrogen-induced cholestasis, drug-induced cholestasis, cholestasis of pregnancy, parenteral nutrition-associated cholestasis, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familiar cholestasis (PFIC), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), drug-induced bile duct injury, gallstones, liver cirrhosis, alcohol-induced cirrhosis, cystic fibrosis-associated liver disease (CFLD), bile duct obstruction, cholelithiasis, liver fibrosis, renal fibrosis, dyslipidemia, atherosclerosis, diabetes, diabetic nephropathy, colitis, newborn jaundice, prevention of kernicterus, veno-occlusive disease, portal hypertension, metabolic syndrome, hypercholesterolemia, intestinal bacterial overgrowth, erectile dysfunction, progressive fibrosis of the liver caused by any of the diseases above or by infectious hepatitis; e.g. NAFLD, NASH, liver fibrosis, or PBC., in a patient in need therefor, comprising administering a therapeutically effective amount of i) compound B and of ii) seladelpar in the free form or as a pharmaceutical acceptable salt thereof, each of the components of the combination being administered simultaneously or sequentially and in any order. (See claims 1, 3-5, and 12-14.) Moreover, Badman teaches seladelpar is to be administered at a dose in a range of about 2 mg, about 5 mg/day, about 10 mg/day, about 20 mg/day or about 50 mg, orally. (See paragraph [0167].) The daily administration reads on once a day. Based on the complimentary mechanism of the FXR agonism or pan-caspase inhibition with a PPAR-δ agonist and based on the preclinical data as well as clinical data, synergistic pharmacological effects are expected when combining an FXR agonist with a PPAR-δ agonist; or when combining a pan-caspase inhibitor with a PPAR-δ agonist. (See paragraph [0021].) Lastly, Badman teaches the salt of seladelpar is Lysine (L-lysine) salt. (See paragraph [0028].)
Badman does not teach cholestatic pruritus associated with hepabiliiary disease, In addition, Badman does not teach pruritus associated with Alagille syndrome.
	Boudes teaches common symptoms of cholestasis (e.g. primary biliary cirrhosis) includes pruritis and the Intrahepatic cholestatic diseases includes primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familial intrahepatic cholestasis (PFIC), and Alagille syndrome. (See paragraphs [0006] & [0007].) Moreover, Boudes teaches a method of treating an intrahepatic cholestatic disease by orally administering a therapeutically effective amount of MBX-8025 L-lysine dihydrate salt, see claim 1. the MBX-8025 L-lysine dihydrate salt is administered once/day. (see claim 27.)  Boudes teaches "Treating" or "treatment" of an intrahepatic cholestatic disease in a human includes inhibiting an intrahepatic cholestatic disease, i.e., arresting or reducing the development of the intrahepatic cholestatic disease or its clinical symptoms. (See paragraph [0027]). MBX-8025 is another name for seladelpar. 
	Beuers teaches pruritus is a common symptom in patients with cholestatic liver diseases such as primary biliary cirrhosis, primary sclerosing cholangitis, intrahepatic cholestasis of pregnancy, or hereditary pediatric cholestatic disorders and may accompany, although less frequently, many other liver diseases. (See Abstract.) Moreover, Beuers teaches 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the method of Badman for treating hepatocellular cholestatic pruritus associated with hepatobiliary cholangitis that includes gallstone disease (a specie of obstructive cholestasis), primary biliary sclerosis, primary sclerosing cholangitis, and Alagille syndrome (species of cholangiocelluloar cholestasis), and non-alcoholic fatty liver disease (a specie of intrahepatic cholestasis) and the other diseases claimed to give Applicant’s claimed invention. One would have been motivated by the fact that Badman teaches seladelpar is known to treat various liver diseases including PBS, because Beuers teaches species of species of hepatocellular cholangitis, species of obstructive cholangitis, and species of cholangiocellular cholangitis, and also because Boudes et al. teaches one of pruritis is one of the symptoms of PB. One would reasonably expect the method of Badman et al. to be effective for treating cholestatic pruritus associated with hepatobiliary disease with success. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-12, and 15-24 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-6 of U.S. Patent No. 9,486,428; claims 1-9 of U.S Patent No. 9,.808,436 in view of Badman (US2019/0076500 A1, published on March 14, 2019, and filed on 09/13/2017) and Boudes (US2015/0265560 A1).
	The U.S. patent claims teach a method of treating primary biliary cholangitis and primary sclerosing cholangitis by orally administering a therapeutically effective amount of MBX-8025 L-lysine dihydrate salt, see claims 1-3. The MBX-8025 L-lysine dihydrate salt is administered once/day. The U.S. patent claims teach the daily dose of MBX-8025 L-lysine dihydrate salt (when calculated as the free acid) is 20-200 mg/day. While the prior art does not specifically teach 50 mg/day, the prior art teaching of 20-200 mg/day touches the 50 mg/day claimed. The prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
	The U.S. patent claims do not teach cholestatic pruritus associated with hepatobiliary disease. 
Badman teaches a method for preventing, delaying or treating a liver disease or disorder selected from the group consisting of cholestasis, intrahepatic cholestasis, estrogen-induced cholestasis, drug-induced cholestasis, cholestasis of pregnancy, parenteral nutrition-associated cholestasis, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familiar cholestasis (PFIC), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), drug-induced bile duct injury, gallstones, liver cirrhosis, alcohol-induced cirrhosis, cystic fibrosis-associated liver disease (CFLD), bile duct obstruction, cholelithiasis, liver fibrosis, renal fibrosis, dyslipidemia, atherosclerosis, diabetes, diabetic nephropathy, colitis, newborn jaundice, prevention of kernicterus, veno-occlusive disease, portal hypertension, metabolic syndrome, hypercholesterolemia, intestinal bacterial overgrowth, erectile dysfunction, progressive fibrosis of the liver caused by any of the diseases above or by infectious hepatitis; e.g. NAFLD, NASH, liver fibrosis, or PBC., in a patient in need therefor, comprising administering a therapeutically effective amount of i) compound B and of ii) seladelpar in the free form or as a pharmaceutical acceptable salt thereof, each of the components of the combination being administered simultaneously or sequentially and in any order. (See claims 1, 3-5, and 12-14.) Moreover, Badman teaches seladelpar is to be administered at a dose in a range of about 2 mg, about 5 mg/day, about 10 mg/day, about 20 mg/day or about 50 mg, orally. (See paragraph [0167].) The daily administration reads on once a day. Based on the complimentary mechanism of the FXR agonism or pan-caspase inhibition with a PPAR-δ agonist and based on the preclinical data as well as clinical data, synergistic pharmacological effects are expected when combining an FXR agonist with a PPAR-δ agonist; or when combining a pan-caspase inhibitor with a PPAR-δ agonist, see para [0021]. Lastly, Badman teaches the salt of seladelpar is Lysine (L-lysine) salt. (See paragraph [0028].)
Boudesl teaches common symptoms of cholestasis (e.g. primary biliary cirrhosis) includes pruritis, see para [0006] & [0007]. Moreover, Boudes et al. teaches a method of treating an intrahepatic cholestatic disease by orally administering a therapeutically effective amount of MBX-8025 L-lysine dihydrate salt, see claim 1. the MBX-8025 L-lysine dihydrate salt is administered once/day, see claim 27.  Boudes et al. teaches "Treating" or "treatment" of an intrahepatic cholestatic disease in a human includes inhibiting an intrahepatic cholestatic disease, i.e., arresting or reducing the development of the intrahepatic cholestatic disease or its clinical symptoms, see para [0027]. MBX-8025 is another name for seladelpar. 
It would been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the U.S. patent claims to include a FXR agonist or a pan-caspase inhibitor for treating cholestatic pruritus associated with a hepatobiliary disease. One would have been motivated by the fact that Badman et al. teaches seladelpar or salt thereof in the amount of 2 mg/day, or 5 mg/day, or 10 mg/day in combination with a FXR agonist or a pan-caspase inhibitor is known to treat various cholestatic pruritus associated with a hepatobiliary disease  and also because Boudes teaches one of pruritus is one of the symptoms of cholestasis and can be treated with 20-50 mg/day of MBX-8025 lysine salt (aka seladelpar). One would reasonably expect the seladelpar in the amount of 2 mg/day, or 5 mg/day, or 10 mg/day in combination with a FXR agonist or a pan-caspasse inhibitor to be effective for treating cholestatic pruritus associated with a hepatobiliary disease with success. 


Claims 1-5, 8, 10-12, and 15-24 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 of U.S. Patent No. 10,272,058 in view of Badman (US2019/0076500 A1, published on March 14, 2019, and filed on 09/13/2017) and Boudes (US2015/0265560 A1).
	The U.S. patent claims teach a method of treating primary biliary cholangitis by administering seladelpar or a salt thereof, where the daily dose of seladelpar or a salt thereof is 5 mg and 10 mg, when the dose is calculated as seladelpar, see claims 1 and 9. The seladelpar or a salt thereof is seladelpar L-lysine dihydrate salt, see claim 2. The seladelpar or a salt thereof is administered orally once/day, see claims 4-6. 
	The U.S. patent claims do not teach cholestatic pruritus associated with a hepatobiliary disease. 
Badman teaches a method for preventing, delaying or treating a liver disease or disorder selected from the group consisting of cholestasis, intrahepatic cholestasis, estrogen-induced cholestasis, drug-induced cholestasis, cholestasis of pregnancy, parenteral nutrition-associated cholestasis, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familiar cholestasis (PFIC), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), drug-induced bile duct injury, gallstones, liver cirrhosis, alcohol-induced cirrhosis, cystic fibrosis-associated liver disease (CFLD), bile duct obstruction, cholelithiasis, liver fibrosis, renal fibrosis, dyslipidemia, atherosclerosis, diabetes, diabetic nephropathy, colitis, newborn jaundice, prevention of kernicterus, veno-occlusive disease, portal hypertension, metabolic syndrome, hypercholesterolemia, intestinal bacterial overgrowth, erectile dysfunction, progressive fibrosis of the liver caused by any of the diseases above or by infectious hepatitis; e.g. NAFLD, NASH, liver fibrosis, or PBC., in a patient in need therefor, comprising administering a therapeutically effective amount of i) compound B and of ii) seladelpar in the free form or as a pharmaceutical acceptable salt thereof, each of the components of the combination being administered simultaneously or sequentially and in any order. (See claims 1, 3-5, and 12-14.) Moreover, Badman teaches seladelpar is to be administered at a dose in a range of about 2 mg, about 5 mg/day, about 10 mg/day, about 20 mg/day or about 50 mg, orally. (See paragraph [0167].) The daily administration reads on once a day. Based on the complimentary mechanism of the FXR agonism or pan-caspase inhibition with a PPAR-δ agonist and based on the preclinical data as well as clinical data, synergistic pharmacological effects are expected when combining an FXR agonist with a PPAR-δ agonist; or when combining a pan-caspase inhibitor with a PPAR-δ agonist. (See paragraph [0021].) Lastly, Badman teaches the salt of seladelpar is Lysine (L-lysine) salt. (See paragraph [0028].)
	Boudes teaches common symptoms of cholestasis (e.g. primary biliary cirrhosis) includes pruritis and the Intrahepatic cholestatic diseases includes primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familial intrahepatic cholestasis (PFIC), and Alagille syndrome. (See paragraphs [0006] & [0007].) Moreover, Boudes teaches a method of treating an intrahepatic cholestatic disease by orally administering a therapeutically effective amount of MBX-8025 L-lysine dihydrate salt, see claim 1. the MBX-8025 L-lysine dihydrate salt is administered once/day. (see claim 27.)  Boudes teaches "Treating" or "treatment" of an intrahepatic cholestatic disease in a human includes inhibiting an intrahepatic cholestatic disease, i.e., arresting or reducing the development of the intrahepatic cholestatic disease or its clinical symptoms. (See paragraph [0027]). MBX-8025 is another name for seladelpar. 
It would been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the U.S. patent claims to include a FXR agonist or a pan-caspase inhibitor for treating cholestatic pruritus associated with a hepatobiliary disease. One would have been motivated by the fact that Badman et al. teaches seladelpar or salt thereof in the amount of 2 mg/day, or 5 mg/day, or 10 mg/day in combination with a FXR agonist or a pan-caspase inhibitor is known to treat various cholestastic pruritus associated with hepatobiliary disease  and also because Boudes teaches one of pruritus is one of the symptoms of cholestasis and can be treated with 20-50 mg/day of MBX-8025 lysine salt (aka seladelpar). One would reasonably expect the seladelpar in the amount of 2 mg/day, or 5 mg/day, or 10 mg/day in combination with a FXR agonist or a pan-caspasse inhibitor to be effective for treating cholestatic pruritus associated with a hepatobiliary disease with success. 


Claims 1-5, 8, 10-12, and 15-24 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 of U.S. Patent No. 10,367,660 in view of Badman (US2019/0076500 A1, published on March 14, 2019, and filed on 09/13/2017) and Boudes (US2015/0265560 A1).
The U.S. patent claims teach a method of treating primary sclerosing cholangitis by administering seladelpar or a salt thereof, where the daily dose of seladelpar or a salt thereof is 5 mg and 10 mg, when the dose is calculated as seladelpar, see claims 1 and 9. The seladelpar or a salt thereof is seladelpar L-lysine dihydrate salt, see claim 2. The seladelpar or a salt thereof is administered orally once/day, see claims 1-16
	The U.S. patent claims do not teach cholestatic pruritus associated with a hepatobiliary disease. 
Badman teaches a method for preventing, delaying or treating a liver disease or disorder selected from the group consisting of cholestasis, intrahepatic cholestasis, estrogen-induced cholestasis, drug-induced cholestasis, cholestasis of pregnancy, parenteral nutrition-associated cholestasis, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familiar cholestasis (PFIC), non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), drug-induced bile duct injury, gallstones, liver cirrhosis, alcohol-induced cirrhosis, cystic fibrosis-associated liver disease (CFLD), bile duct obstruction, cholelithiasis, liver fibrosis, renal fibrosis, dyslipidemia, atherosclerosis, diabetes, diabetic nephropathy, colitis, newborn jaundice, prevention of kernicterus, veno-occlusive disease, portal hypertension, metabolic syndrome, hypercholesterolemia, intestinal bacterial overgrowth, erectile dysfunction, progressive fibrosis of the liver caused by any of the diseases above or by infectious hepatitis; e.g. NAFLD, NASH, liver fibrosis, or PBC., in a patient in need therefor, comprising administering a therapeutically effective amount of i) compound B and of ii) seladelpar in the free form or as a pharmaceutical acceptable salt thereof, each of the components of the combination being administered simultaneously or sequentially and in any order. (See claims 1, 3-5, and 12-14.) Moreover, Badman teaches seladelpar is to be administered at a dose in a range of about 2 mg, about 5 mg/day, about 10 mg/day, about 20 mg/day or about 50 mg, orally. (See paragraph [0167].) The daily administration reads on once a day. Based on the complimentary mechanism of the FXR agonism or pan-caspase inhibition with a PPAR-δ agonist and based on the preclinical data as well as clinical data, synergistic pharmacological effects are expected when combining an FXR agonist with a PPAR-δ agonist; or when combining a pan-caspase inhibitor with a PPAR-δ agonist. (See paragraph [0021].) Lastly, Badman teaches the salt of seladelpar is Lysine (L-lysine) salt. (See paragraph [0028].)
	Boudes teaches common symptoms of cholestasis (e.g. primary biliary cirrhosis) includes pruritis and the Intrahepatic cholestatic diseases includes primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familial intrahepatic cholestasis (PFIC), and Alagille syndrome. (See paragraphs [0006] & [0007].) Moreover, Boudes teaches a method of treating an intrahepatic cholestatic disease by orally administering a therapeutically effective amount of MBX-8025 L-lysine dihydrate salt, see claim 1. the MBX-8025 L-lysine dihydrate salt is administered once/day. (see claim 27.)  Boudes teaches "Treating" or "treatment" of an intrahepatic cholestatic disease in a human includes inhibiting an intrahepatic cholestatic disease, i.e., arresting or reducing the development of the intrahepatic cholestatic disease or its clinical symptoms. (See paragraph [0027]). MBX-8025 is another name for seladelpar. 
It would been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the U.S. patent claims to include a FXR agonist or a pan-caspase inhibitor for treating cholestatic pruritus associated with a hepatobiliary disease. One would have been motivated by the fact that Badman et al. teaches seladelpar or salt thereof in the amount of 2 mg/day, or 5 mg/day, or 10 mg/day in combination with a FXR agonist or a pan-caspase inhibitor is known to treat various cholestastic pruritus associated with hepatobiliary disease  and also because Boudes teaches one of pruritus is one of the symptoms of cholestasis and can be treated with 20-50 mg/day of MBX-8025 lysine salt (aka seladelpar). One would reasonably expect the seladelpar in the amount of 2 mg/day, or 5 mg/day, or 10 mg/day in combination with a FXR agonist or a pan-caspasse inhibitor to be effective for treating cholestatic pruritus associated with a hepatobiliary disease with success. 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628